3. Sri Lanka
The next item is the debate on six motions for resolutions on Sri Lanka.
author. - Mr President, the people of Sri Lanka - Sinhalese and particularly the Tamils - have suffered enormously over these past 30 years from a ruthless terrorist campaign conducted by the LTTE. Now that the LTTE have been defeated in the field, the Government and people of Sri Lanka need our sympathetic understanding and, above all, our assistance as they try to set their country once more on the path of recovery and prosperity and prevent any resurgence of terrorism.
There are those, including LTTE apologists, who want to deliver a further blow to the Sri Lankan people by undermining the GSP+ preferential trade arrangements with the EU. I hope the Commission understands that it is trade, not aid, that offers the best route to economic recovery. For its part, the Sri Lankan authorities need to address the concerns expressed by friends in the international community so there is no excuse for GSP+ status to be compromised.
The immediate priority, of course, is to resettle those thousands of Tamil civilians caught up in the conflict and now being held in poor conditions in camps. Their processing needs to take place with all urgency, and the international community should be invited to help.
author. - Mr President, I support this resolution even though I think it is not critical enough of the Sri Lankan Government. Earlier this year, we witnessed the appalling military assault on the area held by the Tamil Tigers, without any regard for the lives or well-being of citizens who, in my view, are used as pawns by all sides, resulting in 90 000 dead. The world stood horrified and helpless, yet still today, there are more than a quarter of a million Sri Lankan citizens who are interned without adequate medical facilities, without clean water, sanitation or living space.
Today's resolution is a relatively mild call on the Sri Lankan authorities to respect the rights of their citizens. It is my own view that, if there is no measurable progress soon on the demands in this resolution, then the European Union must bring economic and political pressure to bear on the regime in Sri Lanka.
Sri Lanka depends for its economic recovery on foreign direct investment and on EU economic support. We must use that leverage in the interests of the Sri Lankan peoples, including the Tamil people.
Mr President, I have two minutes. The 25-year civil war in Sri Lanka appears to be over. In May, government troops captured the areas in the north held by the LTTE. Hopefully, a new beginning will bring peace and, with it, freedom.
The people are suffering not only from the effects of the civil war, but also from the consequences of the tsunami and other natural disasters. The EU has stepped up foreign trade and is granting higher tariff preferences than to any other country in southeast Asia. International aid brings with it the obligation for the political forces in Sri Lanka to implement human rights. Two hundred and fifty thousand people are being held in overcrowded camps with poor drinking water and medical supplies. The aid organisations are being refused access. It should be in the government's own interest to organise the return to home villages as quickly as possible. The European People's Party (Christian Democrats) is lobbying for the International Red Cross to be given a key role.
Another sector in which change is needed is freedom of the press and freedom of expression. The abduction and arrest of journalists must end. Critical articles should stop being punished with prison sentences. As a member of the SAARC delegation, I have been able to visit Sri Lanka many times. I believe a new beginning for this country will be rich in opportunity if the Tamil leaders are included in a constructive manner. However, this means rejecting all forms of terrorism and violence and it means cooperation on a strategy to implement human rights. I wish, for the sake of the citizens of Sri Lanka, that an expression which I have heard time and again - 'war is an institution' - will finally be consigned to the past.
(Applause)
author. - Mr President, the policy pursued towards the Tamil people by the Government of President Rajapaksa has resulted in a nightmare for both the Sinhala and Tamil peoples in Sri Lanka, with massive repression by the Sri Lankan state against individuals and groups who have stood up against its chauvinist policies.
After the defeat of the Tamil Tigers, the nightmare continues for the Tamil people, especially in the north of Sri Lanka, with 300 000 people - including 31 000 children - forcefully detained in camps where disease and malnutrition are rife.
Now a new horror threatens, with reports that the Rajapaksa Government plans to settle Sinhala people in the east and north of Sri Lanka - in other words, to colonise the areas where Tamil-speaking people are in the majority. That would be a recipe for communal strife in the future.
The Rajapaksa Government is, in fact, a dictatorship with a very thin democratic veneer. I welcome the opportunity through this resolution to condemn it. I do have a reservation about paragraph 4 because the main terrorism, in fact, has come from the Rajapaksa Government against the people. While, as a Socialist, I believe that guerrillaism under the conditions in Sri Lanka will not bring a solution, the Tamil people do have a right to defend themselves against military repression.
The best way to defend the Tamil people is through a united struggle of Tamil and Sinhala workers and poor against the current government and its new liberal policies, and through the socialist transformation of Sri Lankan society, under which the marvellous resources of that country could be used for the benefit of the entire population. I am proud to be associated with the United Socialist Party in Sri Lanka, which is a sister party of the Socialist Party in Ireland, and which has heroically stood up against the chauvinism of the government for the rights of the Tamil and Sinhala people and the rights of the Tamil people to self-determination.
Mr President, everything that my colleagues here testified to concerning the current situation in Sri Lanka was confirmed when the Subcommittee on Human Rights recently organised a hearing on this nightmarish situation.
We can actually confirm that the movements of these 260 000 Tamils are still being restricted, contrary to all international laws, even though it has been months now since the war itself ended. We can confirm that there are serious restrictions on the freedom of the press. Yesterday, Reporters Without Frontiers ranked Sri Lanka number 162 on the Press Freedom Index out of 175 countries.
We must now demand that the representatives of all the delegated UN bodies be allowed into these camps. The resolution mentions the organisation of local elections and we, as the Group of the Greens/European Free Alliance, are saying something rather less forceful, and I hope that people will support it. We would just like to record that these elections are being organised.
As regards the question of policy on trade, I am very glad that the Commission is now examining how Sri Lanka is implementing the requirements of the various human rights agreements. I expect the Commission to work very objectively and impartially and, in time, to draw conclusions as to whether Sri Lanka has actually deserved this preferential treatment under GSP+.
Mr President, victors should be generous and I think that, in Sri Lanka, a lot of people have still not understood this. The point here is to resolve the cause of ethnic conflict, which has escalated terribly. We simply have to realise that there is no plan in place which will guarantee the Tamils their legitimate rights. Both sides must move towards each other in order to find a political solution.
Violence was rightly fought, the perpetrators of violence have been defeated and there is nothing about violence that can be glossed over. To abolish the causes of violence, that is the real task. It is easier to end a war than to create peace. We see that at the moment in Bosnia where, well after the end of the war, a sustainable solution for peace has still not being found.
I worry about the stability of Sri Lanka, because this minority problem has existed for centuries, exacerbated during the period of colonialism, which is why we must do everything to mediate between both sides and get both sides to come round.
Mr President, in May this year, after the government's victory over the Tamil Tigers, it appeared that the civil war in Sri Lanka had finally come to an end after many years. In reality, however, there are, unfortunately, still many problems that need to be resolved in the country.
The government is keeping more than 250 000 people in camps on political grounds, not even giving access to humanitarian organisations. It represses the media. In September this year, the Supreme Court in Colombo sentenced a journalist to 20 years' imprisonment, which the EU Presidency regarded as a threat to freedom of speech and which was roundly condemned.
One huge obstacle to the country's development are the anti-personnel mines which are a threat to the life and health of people. Sri Lanka has still not joined the Ottawa Convention banning anti-personnel mines. Signing this document would certainly help to resolve this problem and would, at the same time, allow the country to apply for assistance for the victims of landmines and speed up the mine removal campaign, which has been operating since 2003 with little effect.
The citizens of Sri Lanka deserve true democracy and a decent life.
Mr President, ladies and gentlemen, for months now, the Sri Lankan Government has maintained a wall of silence regarding the situation of the Tamil civilian population, preventing foreign media and humanitarian organisations from gaining access to them. Since March 2009, Colombo has been holding almost all of the civilians who fled the fighting between the army and the Tamil Tigers, in complete violation of international law and human rights.
In July, the Sri Lankan Government was holding more than 280 000 people in 30 camps guarded by the army in the north-east of the island. The refugees can only leave the camps in order to receive emergency medical treatment, with a military escort accompanying them in most cases. In some camps, more than 1 000 people are dying every week, mainly of dysentery. The living conditions are appalling. President Rajapaksa declared last week that only 100 000 Tamil refugees would be released.
In view of the scale of the tragedy, the European Union must step up the pressure on the Sri Lankan Government in order to obtain the immediate and unconditional release of all the civilians, access to the camps for journalists and the prompt delivery of humanitarian aid.
Mr President, as a representative of London, a city that has repeatedly been a target for terrorists in the past 40 years, I have a great deal of sympathy with Sri Lankans of all ethnicities. The relentless terrorist campaign waged by the Tamil Tigers severely blighted the development of that beautiful country.
President Rajapaksa came to power democratically, determined to defeat the LTTE, and his success should be congratulated by all of us who despise terrorism. The government now has the responsibility of building a post-conflict society with liberty, justice and equality for all Sri Lankans. Returning the IDPs home and trying the war criminals must now be the government's priority.
While I concede that President Rajapaksa may have lost some international goodwill through some of his emergency actions in the immediate aftermath of the conflict, I am convinced that the best way forward is to guarantee the development of a secure and prosperous Sri Lanka and support its democratically-elected leader and government. The EU must maintain the GSP+ trade agreements which, if removed, will directly destroy one million jobs and indirectly economically impact on 2.5 million innocent Sri Lankan citizens.
Mr President, I am very pleased as an Irish MEP that my colleagues from Ireland, Joe Higgins and Proinsias De Rossa, have outlined various concerns in Sri Lanka and Iran, and I concur with them. It is appropriate that Ireland should be concerned about these issues because it saw discrimination and loss of life in Northern Ireland for many years. Nevertheless, at the end of the day, the only solution comes through diplomacy and discussion. For that reason, I would hope that when the Lisbon Treaty is enacted, the new powers and the status which the President and the High Representative have will be utilised to bring, hopefully, common sense and good understanding to these places so that they will mend their ways and commit to the diplomatic and democratic way of life.
(FI) Mr President, we have followed and commented on the situation in Sri Lanka on a number of occasions and sometimes almost abandoned hope of finding a solution. Nevertheless, the conflict, which lasted 25 years, ended in the defeat of the Tamil Tigers this year. The lengthy conflict typically claimed a lot of victims and gave rise to internal refugees in the country, as well as causing problems for the economy and developments in the rule of law. Now the country has entered a hopeful, though critical, phase.
There has been mention here of the concern over the plight of those who have been living in the camps. As we state in the resolution, we hope that the authorities will soon accept international assistance and open the camps to receive humanitarian aid and trained conflict personnel. At the same time, we also need the commitment of the international community to get down to business and build a lasting peace for that lovely island. Aid should also definitely extend to additional sums allocated by the Commission for mine clearance.
(ES) Mr President, I would like to take the floor, first of all, in order to highlight what my colleague, Mrs Hautala, has said. We need to bear in mind the role which not only the Red Cross, but also the United Nations, plays - and ought to play - in this process.
However, I also wanted to respond to what Mr Van Orden has said, as it seems to me to be wholly inappropriate to label those of us who try to use a straightforward instrument, such as the GSP+ trade agreements, as sympathisers or supporters of the LTTE. This is simply not true.
We know that there is an ongoing investigation to determine whether the Sri Lankan authorities are doing their part to incorporate human rights legislation into national legislation.
If this is not being done properly, then it is quite normal and necessary for us to call for the GSP+ system not to be extended. Therefore, it seems to me that relating this extension, this petition or this request, to support for the LTTE is quite wrong
The European Commission has continued to monitor closely the situation in Sri Lanka and to initiate an appropriate dialogue with the government of this country, aimed at providing the basis for new relations where both parties make efforts to cooperate on resolving the main issues which cause problems.
We are deeply concerned by the critical humanitarian situation in the camps where displaced persons are held internally. Detaining these people indiscriminately in Sri Lanka is tantamount to a blatant violation of the norms of international law. We must urgently ensure right now that all those people who have remained in camps enjoy freedom of movement and that full access to these camps is given to humanitarian agencies, including to record information there, so that they can provide humanitarian aid and protection.
In addition, the Commission is continually concerned about the state of human rights in Sri Lanka based on information about extrajudicial executions, kidnappings and serious intimidation of the media. There will be obstacles to reconciliation on the island for as long as the Tamils' discontent is ignored and there is an atmosphere of impunity. The European Commission firmly believes that the key to the process of reconciliation is for the parties to take responsibility for their own actions.
The European Commission recently concluded an in-depth investigation into the state of human rights in Sri Lanka. The remit of this mission was to observe whether the country was fulfilling or not the commitments it made when it became a beneficiary of the special scheme encouraging sustainable development and good governance, GSP+, agreed by the European Union, and the commitments to comply with international regulations on human rights, in particular.
As a result of the investigation, significant shortcomings were noted with regard to three United Nations conventions governing human rights: the International Covenant on Civil and Political Rights, the Convention Against Torture and the Convention on the Rights of the Child. This highlights that Sri Lanka is currently not enforcing these conventions.
Inevitably, this situation is likely to continue to jeopardise the granting of additional commercial benefits as part of GSP+ as the condition which all beneficiaries of the scheme must fulfil is that these three conventions have been ratified and effectively enforced.
Thank you.
The debate is closed.
The next item is the vote.